Seevers, Ch. J.
The only error assigned, which is argued by counsel, is that the verdict is not supported by the evidence. His claim, in substance, is that the evidence shows that the plaintiff was guilty of contributory negligence. We regret to say, we are unable to determine whether this is so or not, because the abstract fails to show that all the evidence is contained therein. As the appellee has moved for judgment in this court on the appeal bond, it must be sustained.
Affirmed and Judgment Accordingly.